UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/11 (Unaudited) FOREIGN GOVERNMENT BONDS AND NOTES (27.2%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $25,000 $23,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,360,000 5,240,311 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 3,870,000 935,843 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL 837 537,982 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 116,600 Canada (Government of) bonds 5s, 2037 CAD 200,000 270,341 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 $350,000 360,150 Germany (Federal Republic of) bonds 3s, 2020 EUR 7,470,000 11,210,709 Germany (Federal Republic of) bonds 2 1/4s, 2020 EUR 3,760,000 5,311,226 Germany (Federal Republic of) bonds Ser. 03, 4 3/4s, 2034 EUR 960,000 1,688,004 Germany (Federal Republic of) bonds Ser. 06, 4s, 2016 EUR 9,800,000 15,540,637 Germany (Federal Republic of) bonds Ser. 08, 4 3/4s, 2040 EUR 2,100,000 3,815,895 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 1,960,000 3,361,338 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $210,000 238,913 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 840,000 897,900 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 280,000 294,700 Italy (Republic of) bonds 4 1/4s, 2020 EUR 4,880,000 6,357,771 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,512,181 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 258,760 Netherlands (Government of) bonds 5s, 2012 EUR 1,200,000 1,785,454 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,833,288 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,245,838 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 308,523 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,500,000 260,693 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 641,790 Switzerland (Government of) bonds 2s, 2021 CHF 600,000 800,573 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 1,971,213 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 2,040,000 3,613,153 United Kingdom Treasury bonds 4 1/4s, 2036 GBP 610,000 1,042,118 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 4,848,458 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 4,130,000 7,262,614 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,121,934 Total foreign government bonds and notes (cost $79,007,496) CORPORATE BONDS AND NOTES (26.2%) (a) Principal amount Value Basic materials (1.2%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $165,000 $214,347 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 123,561 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 225,430 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 169,600 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 195,000 222,544 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 297,246 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 144,357 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 322,641 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 169,519 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 156,549 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 190,566 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 205,000 235,572 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 75,000 102,196 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 409,890 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 196,274 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 108,762 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 158,706 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 26,723 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 37,200 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 10,000 12,188 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 201,919 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 157,696 Capital goods (0.1%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 332,726 Communication services (1.6%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 302,116 American Tower Corp. sr. unsec. notes 7s, 2017 130,000 153,265 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 250,000 286,342 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 340,583 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 310,000 299,868 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 131,087 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 11,306 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 88,014 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 196,068 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 158,061 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 10,000 10,672 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 210,971 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 135,000 146,813 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 149,815 NBC Universal, Inc. 144A notes 6.4s, 2040 125,000 138,838 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 96,304 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 118,751 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 350,000 368,755 TCI Communications, Inc. company guaranty 7 7/8s, 2026 580,000 756,236 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.999s, 2018 (Italy) 195,000 205,515 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 170,080 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 185,527 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 125,529 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 86,261 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 217,162 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 143,657 Consumer cyclicals (1.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 185,000 200,535 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 91,375 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 170,000 207,666 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 166,885 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 310,000 320,075 DR Horton, Inc. sr. notes 7 7/8s, 2011 5,000 5,000 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 350,000 389,375 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 300,000 326,625 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 261,416 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 640,000 650,589 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 175,000 196,120 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 234,465 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 150,075 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 80,000 93,592 Owens Corning company guaranty sr. unsec. notes 9s, 2019 87,000 104,835 QVC Inc. 144A sr. notes 7 1/8s, 2017 80,000 85,800 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 105,000 95,813 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 216,300 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 269,128 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 52,349 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 94,163 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 180,000 242,616 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 173,490 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 214,000 311,966 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 240,761 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 69,241 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 360,750 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 340,410 404,305 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 51,202 53,883 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 437,785 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 212,850 Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 150,000 168,622 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 683,825 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 70,000 70,175 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 137,138 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 234,221 Energy (1.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 166,000 170,980 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 545,959 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 287,969 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 149,719 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 110,000 109,725 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 107,706 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 580,298 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 300,000 359,259 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 229,781 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 100,000 111,802 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 70,000 71,050 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 171,100 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 156,600 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 67,100 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 239,649 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 445,000 461,446 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 264,040 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 540,813 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 260,000 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 143,849 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 171,203 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 175,000 256,740 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 70,000 93,707 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,305 Financials (8.9%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 232,321 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 191,993 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 423,627 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 135,000 147,150 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 250,000 265,050 AON Corp. jr. unsec. sub. notes 8.205s, 2027 545,000 634,391 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 275,396 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 535,000 543,944 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.819s, 2027 415,000 304,569 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 150,000 122,250 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 115,000 102,063 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 780,000 967,200 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 220,000 229,991 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 276,711 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 51,563 51,374 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 585,000 594,023 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 312,110 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 510,831 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,283 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 85,187 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 295,475 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 111,797 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 126,857 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 67,270 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 378,000 351,540 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,278 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 745,000 640,700 Developers Diversified Realty Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 370,000 437,842 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,666 Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 445,000 454,634 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) 100,000 110,483 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.247s, 2028 570,000 444,006 GE Capital Trust IV 144A unsec. sub. bonds 4 5/8s, 2066 EUR 90,000 116,728 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 463,243 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.466s, 2016 145,000 138,432 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 530,000 506,150 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 380,000 321,100 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 229,500 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 30,186 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 236,938 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 650,000 536,250 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 185,000 HSBC Holdings PLC sr. unsec. notes 5.1s, 2021 (United Kingdom) 170,000 178,557 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 332,439 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 103,750 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 217,250 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.261s, 2047 964,000 753,057 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 250,800 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 257,892 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 175,000 184,189 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,031,254 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 557,524 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 144,305 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 617,246 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 87,541 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 241,270 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 300,000 372,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 123,880 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 433,137 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 108,647 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 205,000 200,900 Nationwide Financial Services notes 5 5/8s, 2015 35,000 37,963 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 50,601 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 356,788 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 800,773 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) (FWC) 335,000 340,863 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 28,832 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 945,000 975,713 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 18,180 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,904 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 96,237 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 187,600 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 100,000 99,826 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 215,000 246,175 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 619,757 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 684,660 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 60,000 68,573 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 252,000 282,561 Societe Generale 144A jr. unsec. sub. bonds FRB 0.996s, 2017 (France) 445,000 312,733 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 435,000 484,553 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 100,000 98,510 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.247s, 2037 550,000 450,978 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 85,000 96,255 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 146,645 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 248,186 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 500,000 522,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 175,000 183,855 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 105,130 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 742,688 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 105,130 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 325,246 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 405,000 422,193 Government (6.3%) African Development Bank sr. unsec. unsub. notes Ser. MPLE, 4.85s, 2012 (Supra-Nation) CAD 4,000,000 4,327,128 Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,394,146 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 20,600,000 455,307 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,249,615 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 1 1/4s, 2013 GBP 2,100,000 3,477,625 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 CAD 2,000,000 2,174,491 KFW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,578,941 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,568,711 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 240,051 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 263,736 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 265,000 261,688 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 205,828 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 29,800 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 89,750 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 157,506 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 37,100 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 116,000 126,695 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,753 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 465,000 535,003 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 112,107 Transportation (0.4%) Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes . 5 3/4s, 2040 10,000 10,802 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 306,680 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 86,488 91,785 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 160,074 169,678 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 132,057 139,155 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 158,921 173,224 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 145,623 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 194,697 210,759 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 40,036 40,137 Utilities and power (2.8%) Beaver Valley Funding Corp. sr. bonds 9s, 2017 157,000 170,910 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 567,274 625,399 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 502,652 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.199s, 2013 130,000 128,700 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 350,000 340,900 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 298,868 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 136,595 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 244,892 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 203,023 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 174,732 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 415,000 415,103 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 393,113 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 $155,000 162,365 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 135,000 150,514 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 141,791 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 202,920 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 359,564 Nevada Power Co. notes 6 1/2s, 2018 195,000 233,084 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 225,000 255,851 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 105,000 138,725 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 131,377 131,493 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 674,275 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 245,400 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,017 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 86,643 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,754 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 530,000 693,821 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 348,263 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 45,000 54,141 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 197,915 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 190,425 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 836,640 Total corporate bonds and notes (cost $76,960,413) MORTGAGE-BACKED SECURITIES (22.4%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class 5A1, 3.393s, 2036 $717,399 $351,526 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 1,448,434 1,458,877 FRB Ser. 07-3, Class A3, 5.624s, 2049 90,000 94,779 FRB Ser. 04-3, Class B, 5.591s, 2039 1,200,000 1,228,066 Ser. 06-5, Class A2, 5.317s, 2047 1,491,498 1,507,188 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.437s, 2042 1,820,962 29,246 Ser. 07-5, Class XW, IO, 0.421s, 2051 5,550,178 92,631 Ser. 06-5, Class XC, IO, 0.263s, 2047 2,145,934 33,017 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.396s, 2047 2,193,033 1,359,681 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 5,470,511 176,939 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 8,065,220 312,360 FRB Ser. 06-CD1A, Class A1, 1.489s, 2023 CAD 586,707 583,421 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.969s, 2036 $1,574,040 1,015,255 FRB Ser. 06-3, Class 35A1, 5.627s, 2036 685,383 444,642 FRB Ser. 05-10, Class 24A1, 2.644s, 2036 521,921 273,174 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.31s, 2032 100,000 107,389 FRB Ser. 07-PW16, Class A2, 5.663s, 2040 (F) 1,053,326 1,118,081 Ser. 06-PW14, Class A2, 5.123s, 2038 264,000 265,935 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.206s, 2038 (F) 1,220,513 19,891 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 322,530 336,724 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 430,000 455,275 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.159s, 2049 35,735,817 437,049 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.242s, 2036 249,084 127,951 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 181,661 182,996 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.128s, 2049 7,739,417 68,107 Ser. 07-CD5, Class XS, IO, 0.056s, 2044 1,582,117 6,857 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 50,890 53,214 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 873,388 879,649 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 102,358 117,722 FRB Ser. 05-CT2A, Class E, 1.869s, 2014 (United Kingdom) GBP 46,127 56,840 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.76s, 2036 $1,551,116 961,692 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 80,983 77,668 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.799s, 2039 604,678 613,643 Ser. 07-C5, Class AAB, 5.62s, 2040 605,000 639,775 Ser. 07-C1, Class AAB, 5.336s, 2040 453,000 479,455 Ser. 06-C5, Class A2, 5.246s, 2039 327,568 329,315 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.151s, 2039 5,579,887 76,525 Ser. 07-C2, Class AX, IO, 0.107s, 2049 10,663,242 70,975 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 392,219 Ser. 98-C1, Class F, 6s, 2040 273,000 285,294 FRB Ser. 03-CK2, Class G, 5.744s, 2036 317,000 317,955 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 26,378 Ser. 03-C3, Class AX, IO, 1.728s, 2038 3,580,112 83,437 Ser. 03-CK2, Class AX, IO, 1.088s, 2036 1,830,959 24,613 Ser. 04-C4, Class AX, IO, 0.355s, 2039 717,674 16,291 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR3, Class A5, 0.357s, 2036 613,662 392,744 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 9,989 9,987 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 215,085 Ser. 98-CF2, Class B3, 6.04s, 2031 296,070 307,733 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.683s, 2014 (United Kingdom) GBP 101,124 33,229 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.854s, 2032 $115,481 191,824 IFB Ser. 3408, Class EK, 25.043s, 2037 60,665 94,085 IFB Ser. 3072, Class SM, 23.113s, 2035 151,676 229,627 IFB Ser. 3072, Class SB, 22.966s, 2035 136,199 205,262 IFB Ser. 3249, Class PS, 21.66s, 2036 125,210 184,958 IFB Ser. 3065, Class DC, 19.301s, 2035 121,576 168,648 IFB Ser. 2990, Class LB, 16.469s, 2034 132,270 170,431 IFB Ser. 3031, Class BS, 16.259s, 2035 145,113 193,920 IFB Ser. 3287, Class SE, IO, 6.514s, 2037 274,839 47,044 IFB Ser. 3856, Class PS, IO, 6.414s, 2040 5,540,173 968,201 IFB Ser. 3485, Class SI, IO, 6.364s, 2036 135,521 23,531 IFB Ser. 3751, Class SB, IO, 5.854s, 2039 2,893,925 463,404 IFB Ser. 3740, Class DS, IO, 5.834s, 2040 2,924,058 507,938 Ser. 3645, Class ID, IO, 5s, 2040 220,715 34,650 Ser. 3632, Class CI, IO, 5s, 2038 256,750 41,445 Ser. 3626, Class DI, IO, 5s, 2037 179,746 19,188 Ser. 3740, Class IP, IO, 5s, 2037 1,929,002 306,923 Ser. 3623, Class CI, IO, 5s, 2036 162,052 27,490 IFB Ser. 3852, Class SG, 4.844s, 2041 1,062,306 957,435 Ser. 3747, Class HI, IO, 4 1/2s, 2037 393,652 58,392 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,204,877 297,614 Ser. 3707, Class HI, IO, 4s, 2023 791,144 71,844 Ser. 3327, Class IF, IO, zero %, 2037 8,593 48 Ser. 3300, PO, zero %, 2037 31,009 27,604 FRB Ser. 3326, Class WF, zero %, 2035 25,589 21,101 FRB Ser. 3003, Class XF, zero %, 2035 11,460 11,260 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.862s, 2037 79,773 164,609 IFB Ser. 06-8, Class HP, 23.88s, 2036 108,539 162,236 IFB Ser. 07-53, Class SP, 23.513s, 2037 135,691 207,916 IFB Ser. 05-75, Class GS, 19.688s, 2035 148,798 208,091 IFB Ser. 10-118, Class SE, IO, 6.413s, 2040 9,924,871 2,102,393 IFB Ser. 10-46, Class SB, IO, 6.263s, 2040 2,800,704 448,533 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 852,486 109,578 Ser. 10-21, Class IP, IO, 5s, 2039 537,824 114,060 Ser. 10-83, Class HI, IO, 5s, 2039 3,224,474 578,793 Ser. 03-W10, Class 1, IO, 1.492s, 2043 927,763 41,749 Ser. 07-64, Class LO, PO, zero %, 2037 32,260 28,758 Ser. 04-61, Class CO, PO, zero %, 2031 34,631 34,487 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA5, Class A1, 5.522s, 2036 2,772,019 1,386,010 FRB Ser. 06-AA4, Class 2A1, 2.268s, 2036 443,185 221,592 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 221,499 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 127,583 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 292,838 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.338s, 2039 (F) 423,000 442,208 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 534,000 553,516 Ser. 07-C1, Class XC, IO, 0.083s, 2049 15,053,821 76,735 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 355,000 352,131 Government National Mortgage Association IFB Ser. 10-167, Class SM, IO, 6.494s, 2040 3,506,779 683,191 IFB Ser. 10-85, Class SE, IO, 6.364s, 2040 5,399,643 1,083,492 IFB Ser. 10-171, Class SB, IO, 6.264s, 2040 6,816,465 1,375,904 IFB Ser. 10-20, Class SC, IO, 5.964s, 2040 1,202,553 232,165 IFB Ser. 10-158, Class SA, IO, 5.864s, 2040 7,244,747 1,340,568 IFB Ser. 10-160, Class SM, IO, 5.814s, 2038 4,649,435 768,831 FRB Ser. 07-35, Class UF, zero %, 2037 5,381 5,124 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 359,155 363,282 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 730,996 741,961 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 72,868 73,596 Ser. 03-C1, Class X1, IO, 0.841s, 2040 4,569,451 38,002 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 2.755s, 2036 1,989,599 1,153,968 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.344s, 2037 549,035 340,402 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.434s, 2037 522,490 329,169 FRB Ser. 07-AR9, Class 2A1, 5.369s, 2037 302,031 181,219 FRB Ser. 06-AR25, Class 5A1, 5.365s, 2036 82,066 48,093 FRB Ser. 07-AR7, Class 2A1, 4.751s, 2037 362,935 194,533 FRB Ser. 07-AR11, Class 1A1, 4.657s, 2037 244,254 128,234 FRB Ser. 06-AR39, Class A1, 0.367s, 2037 656,602 352,923 FRB Ser. 06-AR21, Class A1, 0.307s, 2036 1,266,587 544,632 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.387s, 2037 2,020,470 1,010,235 FRB Ser. 06-A7, Class 1A1, 0.347s, 2036 1,897,096 956,848 FRB Ser. 07-A1, Class 1A3A, 0.337s, 2037 1,380,174 662,484 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 5.866s, 2045 124,767 124,657 Ser. 07-C1, Class ASB, 5.857s, 2051 371,000 398,169 Ser. 07-LD12, Class A2, 5.827s, 2051 205,000 209,921 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 183,000 194,330 Ser. 06-CB17, Class A3, 5.45s, 2043 739,000 749,592 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 392,635 Ser. 07-LDPX, Class A2, 5.434s, 2049 1,303,451 1,361,778 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 605,109 Ser. 06-LDP9, Class A2S, 5.298s, 2047 (F) 1,693,000 1,715,716 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,218,960 1,220,438 Ser. 05-CB13, Class A2, 5.247s, 2043 268,287 267,837 Ser. 06-LDP8, Class X, IO, 0.563s, 2045 2,627,971 56,148 Ser. 06-CB17, Class X, IO, 0.508s, 2043 23,682,814 526,902 Ser. 07-LDPX, Class X, IO, 0.338s, 2049 4,697,619 55,662 Ser. 06-CB16, Class X1, IO, 0.155s, 2045 2,976,508 38,099 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.143s, 2051 8,422,372 91,687 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 120,856 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 648,450 666,087 Ser. 07-C7, Class A2, 5.588s, 2045 963,000 982,361 Ser. 06-C6, Class AM, 5.413s, 2039 (F) 683,000 699,266 Ser. 03-C5, Class F, 4.843s, 2037 442,000 424,320 Ser. 07-C2, Class XW, IO, 0.557s, 2040 1,014,502 21,260 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.758s, 2037 961,875 12,434 Ser. 06-C7, Class XW, IO, 0.714s, 2038 1,710,151 42,355 Ser. 06-C7, Class XCL, IO, 0.322s, 2038 3,135,114 47,881 Ser. 05-C2, Class XCL, IO, 0.28s, 2040 4,064,440 31,688 Ser. 07-C2, Class XCL, IO, 0.205s, 2040 8,720,874 103,681 Ser. 06-C6, Class XCL, IO, 0.205s, 2039 14,652,192 256,834 Ser. 06-C1, Class XCL, IO, 0 1/8s, 2041 10,376,202 106,999 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.317s, 2037 (F) 479,964 241,182 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.687s, 2022 167,072 160,389 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.83s, 2030 49,000 52,194 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 224,675 237,020 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.827s, 2050 539,000 575,736 FRB Ser. 07-C1, Class A2, 5.723s, 2050 1,108,364 1,127,556 Ser. 08-C1, Class A2, 5.425s, 2051 217,000 222,009 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.744s, 2050 173,000 182,538 FRB Ser. 06-4, Class A2FL, 0.306s, 2049 335,003 314,380 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.721s, 2049 195,653 14,185 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 264,855 FRB Ser. 07-IQ15, Class A2, 5.839s, 2049 564,000 578,607 Ser. 07-HQ13, Class A2, 5.649s, 2044 446,000 458,518 Ser. 07-IQ14, Class A2, 5.61s, 2049 676,956 689,984 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 537,105 548,368 Ser. 06-T21, Class A2, 5.09s, 2052 116,197 116,348 FRB Ser. 07-HQ12, Class A2FL, 0.437s, 2049 246,555 220,198 Ser. 05-HQ5, Class X2, IO, 0.167s, 2042 38,575,493 158,545 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 313,200 Ser. 05-HQ5, Class X1, IO, 0.112s, 2042 (F) 1,664,054 8,331 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 362,281 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 656,143 688,202 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A1A, 0.357s, 2036 3,298,513 1,401,868 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 100,000 4,000 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.861s, 2036 563,609 5,862 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 503,645 319,815 FRB Ser. 06-9, Class 1A1, 5.11s, 2036 87,026 53,130 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.029s, 2045 1,947,606 272,665 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,670,983 108,509 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.978s, 2039 (F) 1,008,000 1,004,439 Ursus PLC 144A FRB Ser. 1-A, Class D, 1.733s, 2012 (Ireland) GBP 48,024 3,945 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 $486,573 484,140 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class APB, 5.294s, 2043 320,000 338,979 Ser. 07-C34, IO, 0.379s, 2046 2,265,907 35,167 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 100,000 60,000 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.237s, 2036 3,170,901 1,442,760 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 43,500 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A1, 0.287s, 2037 1,601,441 904,814 Total mortgage-backed securities (cost $69,998,534) ASSET-BACKED SECURITIES (4.4%) (a) Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.062s, 2034 $13,150 $4,227 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 223,408 154,151 Ser. 00-A, Class A3, 7.83s, 2030 2,721,608 1,760,880 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 786,590 613,540 Ser. 00-5, Class A7, 8.2s, 2032 169,971 139,164 Ser. 00-1, Class A5, 8.06s, 2031 105,795 81,462 Ser. 00-4, Class A5, 7.97s, 2032 36,549 29,604 Ser. 00-5, Class A6, 7.96s, 2032 554,257 448,948 Ser. 01-1, Class A5, 7.49s, 2031 423,202 432,063 Ser. 00-6, Class A5, 7.27s, 2031 1,740,549 1,827,924 FRB Ser. 02-1, Class M1A, 2.236s, 2033 1,418,000 1,228,842 Countrywide Asset Backed Certificates FRB Ser. 07-BC2, Class 2A3, 0.427s, 2037 466,000 205,040 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.158s, 2043 (F) EUR 455,000 302,014 FRB Ser. 03-2, Class 3C, 3.38s, 2043 (F) GBP 217,605 144,439 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 126,309 Ser. 94-4, Class B2, 8.6s, 2019 73,439 37,251 Ser. 99-5, Class A5, 7.86s, 2029 1,352,574 1,207,173 Ser. 95-4, Class B1, 7.3s, 2025 84,541 87,092 Ser. 97-6, Class M1, 7.21s, 2029 14,000 12,381 Ser. 93-3, Class B, 6.85s, 2018 2,081 1,885 Ser. 98-3, Class A6, 6.76s, 2030 204,373 220,334 Ser. 99-3, Class A7, 6.74s, 2031 273,762 274,019 Ser. 99-1, Class A6, 6.37s, 2025 10,997 11,337 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 745,134 752,585 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.437s, 2035 338,951 279,634 FRB Ser. 06-16, Class A1, 0.247s, 2036 2,174,180 978,381 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.357s, 2037 575,208 287,604 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.387s, 2034 11,423 2,879 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.347s, 2036 55,403 26,971 FRB Ser. 06-2, Class A2C, 0.337s, 2036 74,000 40,341 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 161,361 153,293 Ser. 00-D, Class A4, 7.4s, 2030 301,848 191,674 Ser. 02-B, Class A4, 7.09s, 2032 109,783 115,024 Ser. 01-D, Class A4, 6.93s, 2031 1,057,691 855,077 Ser. 98-A, Class M, 6.825s, 2028 12,000 11,551 Ser. 01-E, Class A4, 6.81s, 2031 9,146 8,043 Ser. 01-C, Class A2, 5.92s, 2017 88,795 47,061 Ser. 02-C, Class A1, 5.41s, 2032 351,745 337,675 Ser. 01-E, Class A2, 5.05s, 2031 209,857 165,787 Ser. 02-A, Class A2, 5.01s, 2020 100,980 95,744 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 39,778 38,125 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.397s, 2036 125,000 40,248 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.357s, 2036 56,397 42,208 Total asset-backed securities (cost $14,892,921) U.S. GOVERNMENT GENCY MORTGAGE OBLIGATIONS (3.2%) (a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $47,086 $51,179 5 1/2s, June 1, 2035 60,122 65,531 5 1/2s, April 1, 2020 39,051 42,401 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 216,685 246,469 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 174,578 193,839 6s, July 1, 2037 18,046 19,860 6s, with due dates from May 1, 2021 to October 1, 2021 126,975 138,402 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 132,561 144,053 5s, May 1, 2037 457,328 488,913 5s, with due dates from May 1, 2020 to March 1, 2021 22,255 24,056 4 1/2s, TBA, August 1, 2041 5,000,000 5,219,531 4s, with due dates from May 1, 2019 to September 1, 2020 288,225 306,079 4s, TBA, August 1, 2041 3,000,000 3,047,813 Total U.S. government gency mortgage obligations (cost $9,789,410) PURCHASED OPTIONS OUTSTANDING (1.5%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 $5,100,563 $40,805 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 5,916,923 228,689 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 5,916,923 228,689 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,045,112 70,909 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November23, 2021. Nov-11/3.21 6,937,678 104,204 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,366,769 77,843 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 5,916,923 194,430 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 5,916,923 187,744 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-16/4.89 333,570 10,984 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.14% versus the three month USD-LIBOR-BBA maturing September 21, 2021. Sep-11/3.14 5,100,563 110,274 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 6,045,112 149,012 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 6,937,678 193,422 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 2,366,769 107,309 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 5,916,923 271,764 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 5,916,923 277,267 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-11/4.39 333,570 13,666 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-16/5.12 338,985 10,077 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-16/4.12 338,985 11,902 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 5,730,000 87 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 5,730,000 73 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 5,730,000 $218 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 $4,223,397 16,767 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 2,351,234 30,684 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 2,351,234 96,800 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 4,223,397 226,965 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 9,471,563 169,730 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 2,053,580 48,341 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 3,109,358 29,446 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 3,109,358 83,548 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 9,471,563 433,514 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 2,053,580 113,912 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,804,219 191,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25 2022. Jul-12/3.54 5,496,611 172,868 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 2,986,000 29,693 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-16/4.565 331,452 12,814 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 5,804,219 257,359 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 5,496,611 258,341 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 2,986,000 138,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 6, 2021. Jun-16/4.565 331,452 14,929 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 5,730,000 203 Total purchased options outstanding (cost $4,818,666) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $121,710 IL State G.O. Bonds 4.421s, 1/1/15 45,000 46,865 4.071s, 1/1/14 135,000 140,963 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 111,096 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 114,290 Total municipal bonds and notes (cost $490,701) SENIOR LOANS (0.1%) (a) (c ) Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.121s, 2014 $7,147 $7,022 Aramark Corp. bank term loan FRN Ser. B2, 3.496s, 2016 15,770 15,651 Aramark Corp. bank term loan FRN Ser. C, 0.186s, 2014 576 566 Aramark Corp. bank term loan FRN Ser. C, 0.036s, 2016 1,037 1,029 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.23s, 2015 21,785 19,591 Charter Communications, Inc. bank term loan FRN Ser. C, 3 1/2s, 2016 23,204 23,171 Freescale Semiconductor, Inc. bank term loan FRN 4.436s, 2016 13,889 13,805 National Bedding Co., LLC bank term loan FRN Ser. B, 3 3/4s, 2013 9,523 9,451 Polypore, Inc. bank term loan FRN Ser. B, 2.19s, 2014 25,451 25,133 SunGard Data Systems, Inc. bank term loan FRN 1.936s, 2014 1,182 1,152 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.853s, 2016 24,490 24,353 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.728s, 2017 25,177 18,741 Univision Communications, Inc. bank term loan FRN 4.436s, 2017 26,405 25,207 West Corp. bank term loan FRN Ser. B2, 2.638s, 2013 5,434 5,394 West Corp. bank term loan FRN Ser. B5, 4 1/2s, 2016 13,216 13,241 Total senior loans (cost $202,679) SHORT-TERM INVESTMENTS (23.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 50,905,907 $50,905,907 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 (SEG) (SEGSF) $5,054,000 5,052,270 U.S. Treasury Bills with effective yields ranging from 0.146% to 0.161%, October 20, 2011 (SEG) (SEGSF) 2,620,000 2,618,507 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.109%, February 9, 2012 (SEGSF) 911,000 910,476 U.S. Treasury Bills with effective yields ranging from 0.100% to 0.103%, August 25, 2011 (SEG) (SEGSF) 589,000 588,911 U.S. Treasury Bills with effective yields ranging from 0.062% to 0.150%, November 17, 2011 (SEG) (SEGSF) 11,831,000 11,826,621 Total short-term investments (cost $71,902,692) TOTAL INVESTMENTS Total investments (cost $328,063,512) (b) FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $204,723,022) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $1,129,924 $1,071,120 $(58,804) Brazilian Real Buy 8/17/11 819,256 814,348 4,908 British Pound Sell 8/17/11 395,737 386,412 (9,325) Canadian Dollar Sell 8/17/11 271,752 223,519 (48,233) Chilean Peso Sell 8/17/11 81,948 91,247 9,299 Czech Koruna Buy 8/17/11 885,970 872,080 13,890 Euro Sell 8/17/11 3,715,441 3,634,250 (81,191) Hungarian Forint Buy 8/17/11 374,770 377,327 (2,557) Japanese Yen Buy 8/17/11 3,786,591 3,684,815 101,776 Mexican Peso Buy 8/17/11 384,589 382,473 2,116 Norwegian Krone Buy 8/17/11 17,192 16,923 269 Russian Ruble Buy 8/17/11 375,591 370,482 5,109 Singapore Dollar Buy 8/17/11 574,593 562,904 11,689 South African Rand Buy 8/17/11 634,091 626,680 7,411 South Korean Won Buy 8/17/11 1,045,849 1,018,291 27,558 Swedish Krona Sell 8/17/11 463,326 425,360 (37,966) Swiss Franc Sell 8/17/11 1,756,674 1,651,797 (104,877) Taiwan Dollar Sell 8/17/11 568,541 567,725 (816) Turkish Lira Sell 8/17/11 306,174 304,597 (1,577) Barclays Bank PLC Australian Dollar Sell 8/17/11 37,763 12,474 (25,289) Brazilian Real Buy 8/17/11 835,108 816,985 18,123 British Pound Sell 8/17/11 535,041 509,043 (25,998) Canadian Dollar Sell 8/17/11 404,018 359,424 (44,594) Chilean Peso Sell 8/17/11 67,651 70,553 2,902 Czech Koruna Sell 8/17/11 29,806 37,467 7,661 Euro Buy 8/17/11 552,462 561,061 (8,599) Hungarian Forint Sell 8/17/11 239,998 252,500 12,502 Indian Rupee Sell 8/17/11 684,849 669,601 (15,248) Japanese Yen Buy 8/17/11 5,353,168 5,154,871 198,297 Malaysian Ringgit Buy 8/17/11 753,230 742,248 10,982 Mexican Peso Buy 8/17/11 653,743 660,820 (7,077) New Zealand Dollar Sell 8/17/11 201,699 189,768 (11,931) Norwegian Krone Buy 8/17/11 864,314 850,653 13,661 Philippines Peso Buy 8/17/11 284,736 277,322 7,414 Polish Zloty Sell 8/17/11 314,669 317,548 2,879 Russian Ruble Buy 8/17/11 593,579 585,505 8,074 Singapore Dollar Buy 8/17/11 251,940 246,916 5,024 South Korean Won Buy 8/17/11 718,159 701,862 16,297 Swedish Krona Sell 8/17/11 2,066,177 1,977,672 (88,505) Swiss Franc Buy 8/17/11 421,992 397,892 24,100 Taiwan Dollar Sell 8/17/11 157,138 160,062 2,924 Thai Baht Buy 8/17/11 474,001 459,601 14,400 Turkish Lira Sell 8/17/11 40,721 42,292 1,571 Citibank, N.A. Australian Dollar Buy 8/17/11 1,650,043 1,563,945 86,098 Brazilian Real Buy 8/17/11 406,002 400,887 5,115 British Pound Sell 8/17/11 1,675,105 1,632,732 (42,373) Canadian Dollar Buy 8/17/11 1,025,689 1,037,918 (12,229) Chilean Peso Buy 8/17/11 521,753 503,232 18,521 Czech Koruna Buy 8/17/11 232,682 232,876 (194) Danish Krone Buy 8/17/11 970,286 978,430 (8,144) Euro Sell 8/17/11 17,289,898 17,340,053 50,155 Hungarian Forint Buy 8/17/11 337,760 345,339 (7,579) Japanese Yen Buy 8/17/11 3,119,454 2,997,199 122,255 Mexican Peso Buy 8/17/11 248,283 242,732 5,551 New Zealand Dollar Buy 8/17/11 7,366 6,930 436 Norwegian Krone Buy 8/17/11 595,393 601,297 (5,904) Polish Zloty Sell 8/17/11 74,718 75,298 580 Singapore Dollar Buy 8/17/11 190,201 186,407 3,794 South African Rand Buy 8/17/11 581,784 578,544 3,240 South Korean Won Buy 8/17/11 528,948 515,567 13,381 Swedish Krona Buy 8/17/11 49,944 48,718 1,226 Swiss Franc Buy 8/17/11 643,066 598,973 44,093 Taiwan Dollar Sell 8/17/11 391,900 394,398 2,498 Turkish Lira Buy 8/17/11 115,671 120,231 (4,560) Credit Suisse AG Australian Dollar Sell 8/17/11 789,838 774,263 (15,575) Brazilian Real Buy 8/17/11 798,526 788,261 10,265 British Pound Buy 8/17/11 541,448 531,917 9,531 Canadian Dollar Buy 8/17/11 1,220,531 1,248,962 (28,431) Czech Koruna Buy 8/17/11 434,553 425,556 8,997 Euro Sell 8/17/11 424,507 466,519 42,012 Hungarian Forint Buy 8/17/11 374,770 377,085 (2,315) Indian Rupee Sell 8/17/11 631,604 617,542 (14,062) Japanese Yen Buy 8/17/11 1,751,711 1,704,214 47,497 Malaysian Ringgit Buy 8/17/11 806,673 795,387 11,286 Mexican Peso Buy 8/17/11 367,949 360,847 7,102 Norwegian Krone Sell 8/17/11 368,070 320,670 (47,400) Polish Zloty Buy 8/17/11 28,113 28,337 (224) Russian Ruble Buy 8/17/11 375,591 370,363 5,228 Singapore Dollar Buy 8/17/11 204,161 200,070 4,091 South African Rand Buy 8/17/11 439,363 448,928 (9,565) South Korean Won Buy 8/17/11 1,487,883 1,470,444 17,439 Swedish Krona Buy 8/17/11 690,283 729,186 (38,903) Swiss Franc Sell 8/17/11 274,567 292,808 18,241 Taiwan Dollar Sell 8/17/11 491,933 495,587 3,654 Turkish Lira Sell 8/17/11 244,798 254,284 9,486 Deutsche Bank AG Australian Dollar Sell 8/17/11 79,478 75,117 (4,361) Brazilian Real Buy 8/17/11 369,163 362,559 6,604 British Pound Buy 8/17/11 344,976 328,480 16,496 Canadian Dollar Sell 8/17/11 262,753 160,128 (102,625) Chilean Peso Buy 8/17/11 798,590 789,846 8,744 Czech Koruna Buy 8/17/11 441,648 441,899 (251) Euro Sell 8/17/11 1,214,498 1,203,220 (11,278) Hungarian Forint Sell 8/17/11 101,661 90,792 (10,869) Malaysian Ringgit Buy 8/17/11 977,539 965,597 11,942 Mexican Peso Buy 8/17/11 639,011 635,967 3,044 New Zealand Dollar Sell 8/17/11 235,637 221,801 (13,836) Norwegian Krone Buy 8/17/11 404,050 397,860 6,190 Philippines Peso Buy 8/17/11 282,335 274,794 7,541 Polish Zloty Sell 8/17/11 55,832 47,410 (8,422) Singapore Dollar Buy 8/17/11 388,380 380,495 7,885 South Korean Won Buy 8/17/11 530,048 507,196 22,852 Swedish Krona Buy 8/17/11 825,308 804,366 20,942 Swiss Franc Buy 8/17/11 398,795 373,615 25,180 Taiwan Dollar Sell 8/17/11 846,424 846,742 318 Turkish Lira Sell 8/17/11 165,362 152,651 (12,711) Goldman Sachs International Australian Dollar Buy 8/17/11 1,988,262 1,930,472 57,790 British Pound Buy 8/17/11 408,222 397,096 11,126 Canadian Dollar Buy 8/17/11 576,048 600,823 (24,775) Chilean Peso Buy 8/17/11 407,837 396,914 10,923 Euro Sell 8/17/11 15,171,241 15,326,572 155,331 Hungarian Forint Sell 8/17/11 8,682 13,517 4,835 Japanese Yen Buy 8/17/11 3,084,154 2,962,662 121,492 Norwegian Krone Buy 8/17/11 27,078 43,130 (16,052) Polish Zloty Buy 8/17/11 221,209 223,835 (2,626) South African Rand Sell 8/17/11 37,582 26,482 (11,100) Swedish Krona Buy 8/17/11 393,703 383,671 10,032 Swiss Franc Buy 8/17/11 247,821 199,479 48,342 HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 1,075,388 998,085 77,303 British Pound Sell 8/17/11 3,384,576 3,287,878 (96,698) Euro Buy 8/17/11 649,972 655,617 (5,645) Indian Rupee Sell 8/17/11 518,637 511,178 (7,459) Japanese Yen Buy 8/17/11 3,427,655 3,321,532 106,123 New Zealand Dollar Sell 8/17/11 459,699 432,759 (26,940) Norwegian Krone Buy 8/17/11 301,341 297,090 4,251 Philippines Peso Buy 8/17/11 282,335 274,825 7,510 Singapore Dollar Buy 8/17/11 391,537 383,724 7,813 South Korean Won Buy 8/17/11 639,794 623,822 15,972 Swiss Franc Buy 8/17/11 548,374 515,575 32,799 Taiwan Dollar Sell 8/17/11 409,273 412,270 2,997 JPMorgan Chase Bank, N.A. Australian Dollar Sell 8/17/11 2,635 2,497 (138) Brazilian Real Buy 8/17/11 619,079 605,529 13,550 British Pound Sell 8/17/11 58,646 26,055 (32,591) Canadian Dollar Sell 8/17/11 65,788 39,299 (26,489) Chilean Peso Buy 8/17/11 325,376 316,829 8,547 Czech Koruna Buy 8/17/11 252,779 251,098 1,681 Euro Buy 8/17/11 3,466,280 3,483,634 (17,354) Hungarian Forint Buy 8/17/11 86,295 99,400 (13,105) Japanese Yen Buy 8/17/11 5,067,414 4,873,421 193,993 Malaysian Ringgit Buy 8/17/11 760,028 748,649 11,379 Mexican Peso Buy 8/17/11 820,755 812,122 8,633 New Zealand Dollar Buy 8/17/11 248,967 254,045 (5,078) Norwegian Krone Buy 8/17/11 69,345 68,274 1,071 Peruvian New Sol Sell 8/17/11 335,960 334,022 (1,938) Polish Zloty Buy 8/17/11 52,852 53,264 (412) Russian Ruble Buy 8/17/11 375,591 370,080 5,511 Singapore Dollar Buy 8/17/11 818,389 801,742 16,647 South African Rand Buy 8/17/11 636,941 630,885 6,056 South Korean Won Buy 8/17/11 127,906 109,889 18,017 Swedish Krona Buy 8/17/11 279,916 255,596 24,320 Swiss Franc Buy 8/17/11 380,414 358,525 21,889 Taiwan Dollar Sell 8/17/11 682,165 687,551 5,386 Thai Baht Buy 8/17/11 279,936 271,036 8,900 Turkish Lira Buy 8/17/11 18,531 19,236 (705) Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 2,098,807 2,037,623 61,184 Brazilian Real Buy 8/17/11 172,836 168,324 4,512 British Pound Sell 8/17/11 15,722,855 15,291,823 (431,032) Canadian Dollar Sell 8/17/11 2,717,522 2,591,874 (125,648) Chilean Peso Sell 8/17/11 29,730 34,293 4,563 Czech Koruna Buy 8/17/11 249,700 249,739 (39) Euro Sell 8/17/11 454,665 459,739 5,074 Hungarian Forint Buy 8/17/11 4,942 558 4,384 Indian Rupee Sell 8/17/11 590,829 577,547 (13,282) Japanese Yen Buy 8/17/11 4,240,787 4,050,149 190,638 Malaysian Ringgit Buy 8/17/11 376,127 371,761 4,366 Mexican Peso Buy 8/17/11 311,484 311,588 (104) New Zealand Dollar Buy 8/17/11 15,259 3,992 11,267 Norwegian Krone Buy 8/17/11 250,301 246,343 3,958 Polish Zloty Sell 8/17/11 259,339 241,092 (18,247) Russian Ruble Buy 8/17/11 375,591 370,812 4,779 Singapore Dollar Buy 8/17/11 381,400 373,657 7,743 South African Rand Buy 8/17/11 902,328 899,519 2,809 South Korean Won Buy 8/17/11 1,148,749 1,117,604 31,145 Swedish Krona Sell 8/17/11 734,349 655,787 (78,562) Swiss Franc Buy 8/17/11 459,514 433,250 26,264 Taiwan Dollar Sell 8/17/11 588,095 592,463 4,368 Turkish Lira Buy 8/17/11 123,107 127,819 (4,712) State Street Bank and Trust Co. Australian Dollar Sell 8/17/11 699,383 657,392 (41,991) Brazilian Real Buy 8/17/11 29,073 25,826 3,247 British Pound Buy 8/17/11 1,063,347 1,034,358 28,989 Canadian Dollar Sell 8/17/11 136,138 78,607 (57,531) Czech Koruna Buy 8/17/11 454,329 441,472 12,857 Euro Buy 8/17/11 1,951,784 1,962,936 (11,152) Hungarian Forint Buy 8/17/11 65,930 60,533 5,397 Japanese Yen Buy 8/17/11 2,334,164 2,270,454 63,710 Malaysian Ringgit Buy 8/17/11 395,310 389,538 5,772 Mexican Peso Buy 8/17/11 871,251 865,841 5,410 Mexican Peso Sell 8/17/11 866,235 870,616 4,381 Norwegian Krone Sell 8/17/11 1,384,205 1,362,221 (21,984) Philippines Peso Buy 8/17/11 483,167 470,347 12,820 Polish Zloty Sell 8/17/11 153,923 152,450 (1,473) Russian Ruble Buy 8/17/11 375,591 371,488 4,103 Singapore Dollar Buy 8/17/11 231,250 226,599 4,651 South African Rand Buy 8/17/11 363,393 360,663 2,730 South Korean Won Buy 8/17/11 713,273 715,440 (2,167) Swedish Krona Buy 8/17/11 477,641 465,741 11,900 Swiss Franc Sell 8/17/11 366,597 325,694 (40,903) Taiwan Dollar Sell 8/17/11 662,993 667,801 4,808 Thai Baht Buy 8/17/11 442,749 429,927 12,822 Turkish Lira Sell 8/17/11 21,718 17,392 (4,326) UBS AG Australian Dollar Buy 8/17/11 259,071 253,584 5,487 Brazilian Real Buy 8/17/11 338,870 337,281 1,589 British Pound Buy 8/17/11 9,528 22,589 (13,061) Canadian Dollar Sell 8/17/11 1,986,710 1,926,404 (60,306) Canadian Dollar Buy 8/17/11 1,951,551 1,951,870 (319) Czech Koruna Buy 8/17/11 388,821 392,166 (3,345) Euro Sell 8/17/11 3,470,445 3,476,115 5,670 Hungarian Forint Buy 8/17/11 277,096 282,898 (5,802) Indian Rupee Sell 8/17/11 1,021,835 999,305 (22,530) Japanese Yen Sell 8/17/11 2,697,005 2,541,193 (155,812) Mexican Peso Buy 8/17/11 615,500 607,215 8,285 New Zealand Dollar Buy 8/17/11 26,572 29,068 (2,496) Norwegian Krone Sell 8/17/11 781,320 712,430 (68,890) Polish Zloty Buy 8/17/11 116,367 117,279 (912) Russian Ruble Buy 8/17/11 603,640 596,681 6,959 Singapore Dollar Buy 8/17/11 186,961 183,120 3,841 South African Rand Buy 8/17/11 458,475 460,268 (1,793) South Korean Won Buy 8/17/11 719,329 703,546 15,783 Swedish Krona Buy 8/17/11 185,573 246,476 (60,903) Swiss Franc Sell 8/17/11 449,119 423,475 (25,644) Taiwan Dollar Sell 8/17/11 858,729 863,298 4,569 Thai Baht Buy 8/17/11 655,716 636,209 19,507 Turkish Lira Sell 8/17/11 15,226 9,574 (5,652) Westpac Banking Corp. Australian Dollar Sell 8/17/11 84,527 76,908 (7,619) British Pound Buy 8/17/11 1,417,687 1,366,060 51,627 Canadian Dollar Sell 8/17/11 3,350,599 3,241,941 (108,658) Euro Buy 8/17/11 2,471,446 2,485,196 (13,750) Japanese Yen Buy 8/17/11 2,574,780 2,487,083 87,697 New Zealand Dollar Sell 8/17/11 144,084 129,935 (14,149) Norwegian Krone Sell 8/17/11 1,275,561 1,256,128 (19,433) Swedish Krona Buy 8/17/11 42,732 41,665 1,067 Swiss Franc Sell 8/17/11 1,127,679 1,088,695 (38,984) Total FUTURES CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 55 $6,616,949 Sep-11 $67,975 Canadian Government Bond 10 yr (Long) 29 3,866,667 Sep-11 34,148 Euro-Bobl 5 yr (Short) 50 8,584,105 Sep-11 (221,538) Euro-Bund 10 yr (Long) 59 11,048,854 Sep-11 127,957 Euro-Dollar 90 day (Short) 179 44,494,925 Jun-12 (95,385) Euro-Schatz 2 yr (Long) 13 2,025,041 Sep-11 14,613 Euro-Swiss Franc 3 Month (Short) 16 5,046,575 Dec-12 (50,633) Euro-Swiss Franc 3 Month (Short) 16 5,055,699 Jun-12 (26,045) Euro-Swiss Franc 3 Month (Short) 16 5,058,742 Mar-12 (32,985) Euro-Swiss Franc 3 Month (Short) 16 5,060,262 Dec-11 (24,141) Euro-Swiss Franc 3 Month (Short) 16 5,060,771 Sep-11 (13,930) Japanese Government Bond 10 yr (Long) 27 49,687,426 Sep-11 245,595 Japanese Government Bond 10 yr Mini (Long) 42 7,727,520 Sep-11 53,266 U.K. Gilt 10 yr (Long) 5 1,027,614 Sep-11 16,826 U.S. Treasury Bond 30 yr (Long) 46 6,069,125 Sep-11 167,506 U.S. Treasury Bond 30 yr (Short) 42 5,381,250 Sep-11 (77,736) U.S. Treasury Note 10 yr (Short) 99 12,443,063 Sep-11 (103,282) U.S. Treasury Note 5 yr (Long) 102 12,387,422 Sep-11 198,228 U.S. Treasury Note 2 yr (Short) 124 27,270,313 Sep-11 (51,736) Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $14,304,039) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,890,000 Aug-11/4.475 $668,610 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 644,593 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 969,220 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 921,339 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,890,000 Aug-11/4.475 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 — Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 — Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,147,299 Jul-16/4.67 228,494 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,944,749 Jul-14/4.19 122,714 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 1,944,749 Jul-14/4.19 122,714 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 3,147,299 Jul-16/4.67 228,494 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 14,975,062 Oct-11/1.97 207,704 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 4,785,629 Sep-11/2.065 88,008 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 777,900 Jul-14/4.34 53,491 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,944,749 Jul-14/4.35 134,633 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,944,754 Jul-14/4.375 136,985 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 15, 2016. 1,509,912 May-16/4.745 75,118 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 3,147,299 Jul-16/4.80 243,887 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,258,920 Jul-16/4.80 97,588 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,147,299 Jul-16/4.815 245,990 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 117,965 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September 8, 2016. 4,785,629 Sep-11/2.065 4,594 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 14,975,062 Oct-11/2.47 10,483 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 777,900 Jul-14/4.34 44,164 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 1,944,749 Jul-14/4.35 109,754 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 1,944,754 Jul-14/4.3725 108,006 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 1,509,912 May-16/4.745 52,572 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 3,147,299 Jul-16/4.80 209,648 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 1,258,920 Jul-16/4.80 83,673 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 3,147,299 Jul-16/4.815 207,640 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 38,309 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,253,907 May-16/4.11 113,692 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 1,241,008 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 2,122,325 Jun-16/4.86 172,948 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 — Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,253,907 May-16/5.11 97,018 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July 1, 2026. 2,122,325 Jun-16/5.86 84,878 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 5,730,000 Dec-11/0.578 21,415 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 5,730,000 Dec-11/0.602 24,335 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.70175 34,312 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. $988,742 May-16/4.7575 49,175 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 3,774,781 May-16/4.77 188,962 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 988,742 May-16/4.7575 34,232 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 16, 2021. 3,774,781 May-16/4.77 129,958 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,187,839 May-16/4.60 146,417 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 9,672,167 May-16/4.765 481,819 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,187,839 May-16/4.60 120,978 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 23, 2021. 9,672,167 May-16/4.765 327,480 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 1,585,597 Nov-11/2.31 40,338 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,203,784 May-16/4.36 129,209 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 899,287 Jun-16/4.77 70,045 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. 1,585,597 Nov-11/2.31 5,819 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 899,287 Jun-16/4.77 61,232 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 1, 2021. 3,203,784 May-16/4.86 106,173 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 233,718 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 1,907,706 Jul-14/4.29 127,122 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,806,603 Jul-14/4.36 126,206 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 606,816 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 641,637 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 3,087,351 Jul-16/4.74 231,838 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 2,923,729 Jul-16/4.79 225,694 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,265,781 Jun-16/4.815 180,877 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 87,224 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 308,464 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 777,257 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 392,443 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 1,907,706 Jul-14/4.29 110,895 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 1,806,603 Jul-14/4.36 100,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 686,226 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 650,880 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 3,087,351 Jul-16/4.74 210,801 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 2,923,729 Jul-16/4.79 195,174 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 2,265,781 Jun-16/4.815 150,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 1,445 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 109,958 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 4,666 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.722 36,673 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $72,869,600 $8,376 7/8/13 0.68% 3 month USD-LIBOR-BBA $(150,525) 10,653,100 (27,858) 7/8/20 3 month USD-LIBOR-BBA 3.09% 298,024 1,338,300 (4,239) 7/8/26 3 month USD-LIBOR-BBA 3.76% 49,746 2,290,000 — 8/2/21 2.97236% 3 month USD-LIBOR-BBA — 30,907,300 (46,272) 2/7/15 1.891% 3 month USD-LIBOR-BBA (1,214,071) AUD 1,080,000 — 4/18/21 6.1% 6 month AUD-BBR-BBSW (57,195) AUD 2,800,000 — 7/19/16 6 month AUD-BBR-BBSW 5.085% (5,802) CAD 2,210,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR (40,886) CAD 2,930,000 — 7/14/21 3.26% 3 month CAD-BA-CDOR (52,926) CAD 2,379,000 — 7/14/21 3.2575% 3 month CAD-BA-CDOR (42,422) CAD 1,003,000 — 7/21/21 3.31% 3 month CAD-BA-CDOR (22,112) CAD 3,856,000 — 7/29/21 3 month CAD-BA-CDOR 3.093% — EUR 7,000,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 56,271 GBP 5,023,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% 268,288 GBP 1,580,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% 83,744 GBP 5,830,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (130,467) GBP 2,610,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (244,399) GBP 3,790,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.87% 62,706 Barclays Bank PLC $40,711,900 7,677 6/17/13 0.64% 3 month USD-LIBOR-BBA (63,038) 21,485,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (45,720) 2,745,000 — 7/12/20 3 month USD-LIBOR-BBA 3.1225% 89,985 8,291,000 — 7/12/13 0.7225% 3 month USD-LIBOR-BBA (24,472) 5,039,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 84,983 19,182,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (26,407) 13,038,000 — 7/20/13 0.66% 3 month USD-LIBOR-BBA (20,156) 1,009,000 — 7/20/21 3 month USD-LIBOR-BBA 3.014% 9,704 89,000 — 7/20/41 3 month USD-LIBOR-BBA 3.888% 1,466 7,611,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (95,381) 3,727,700 (4,923) 3/30/31 4.17% 3 month USD-LIBOR-BBA (343,478) 55,084,800 130,097 7/22/20 3 month USD-LIBOR-BBA 2.86% 687,816 537,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 10,242 1,971,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 61,323 12,505,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 11,440 1,321,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 40,083 1,750,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (21,420) 8,719,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA — 1,277,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA — 2,055,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% — AUD 2,800,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW (55,043) AUD 5,600,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW (75,136) AUD 3,680,000 — 7/15/21 5.6075% 6 month AUD-BBR-BBSW (33,011) AUD 7,050,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (162,948) AUD 5,360,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 188,675 AUD 1,660,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (83,395) EUR 12,890,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 90,377 EUR 16,112,500 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (109,305) EUR 3,067,000 — 7/29/21 3.159% 6 month EUR-EURIBOR-REUTERS (11,028) EUR 8,973,000 — 2/9/21 3.53% 6 month EUR-EURIBOR-REUTERS (603,468) GBP 494,000 — 7/22/21 3.326% 6 month GBP-LIBOR-BBA (14,100) GBP 7,130,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 614,020 GBP 2,420,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (324,032) GBP 2,880,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (293,644) GBP 3,500,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 54,515 GBP 8,160,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (187,930) GBP 6,190,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (61,495) GBP 6,190,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (61,371) Citibank, N.A. $278,725 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 3,616 111,490 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 1,272 3,454,500 217,288 7/26/21 4.5475% 3 month USD-LIBOR-BBA (288,552) 6,909,000 434,749 7/26/21 4.52% 3 month USD-LIBOR-BBA (559,840) GBP 1,780,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 156,982 GBP 600,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (76,552) GBP 3,470,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (293,186) GBP 1,030,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 145,178 GBP 4,340,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 49,964 SEK 6,430,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (42,292) SEK 14,642,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (40,880) SEK 15,721,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (44,615) SEK 8,290,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 84,159 SEK 10,656,000 — 7/25/21 3 month SEK-STIBOR-SIDE 3.495% 46,439 SEK 5,700,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (66,748) SEK 6,840,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (46,812) SEK 6,430,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (42,521) SEK 5,840,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (59,083) Credit Suisse International $9,300,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (49,476) 16,862,100 (3,450) 2/24/15 2.04% 3 month USD-LIBOR-BBA (723,177) 57,874,100 4,462 4/19/13 0.89% 3 month USD-LIBOR-BBA (478,872) CHF 1,431,000 — 7/14/21 6 month CHF-LIBOR-BBA 1.93% 6,998 CHF 747,000 — 7/19/21 6 month CHF-LIBOR-BBA 1.91% 1,586 CHF 1,245,000 — 7/25/21 6 month CHF-LIBOR-BBA 2.025% 18,753 CHF 21,700,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (193,063) CHF 8,430,000 — 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (231,642) EUR 3,067,000 — 7/26/21 6 month EUR-EURIBOR-REUTERS 3.277% 56,534 EUR 980,000 — 4/19/21 3.691% 6 month EUR-EURIBOR-REUTERS (78,059) GBP 4,180,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (392,251) GBP 2,310,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 328,202 MXN 16,310,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 14,944 SEK 5,840,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (61,536) SEK 5,760,000 — 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% 58,902 SEK 4,570,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (46,713) SEK 8,570,000 — 7/28/21 3.35% 3 month SEK-STIBOR-SIDE (20,482) SEK 10,270,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 102,003 Deutsche Bank AG $19,258,800 (10,506) 7/18/14 0.96% 3 month USD-LIBOR-BBA (80,291) 3,425,300 5,213 7/18/21 3 month USD-LIBOR-BBA 3.04% 46,798 2,028,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 27,098 25,520,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (22,337) 581,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (15,811) 278,725 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 3,506 54,354,100 (36,336) 4/21/13 0.81% 3 month USD-LIBOR-BBA (401,758) 4,224,564 (72,029) 7/21/21 3 month USD-LIBOR-BBA 3.55% 171,218 EUR 8,570,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (469,940) KRW 1,432,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (15,724) KRW 1,432,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (14,927) KRW 1,420,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (14,992) MXN 16,310,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 19,655 ZAR 52,293,000 — 7/22/12 5.8% 3 month ZAR-JIBAR-SAFEX (1,323) ZAR 12,102,000 — 7/22/16 3 month ZAR-JIBAR-SAFEX 7.38% 4,956 Goldman Sachs International $5,888,900 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 89,540 53,836,700 (22,886) 7/20/16 3 month USD-LIBOR-BBA 1.79% 448,357 4,623,600 10,387 7/20/41 3.92% 3 month USD-LIBOR-BBA (93,108) 1,079,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (14,818) 563,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (14,101) 4,270,000 — 7/21/13 3 month USD-LIBOR-BBA 0.665% 6,993 3,583,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 5,017 1,821,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 25,170 60,000 — 7/25/41 3 month USD-LIBOR-BBA 3.9325% 1,451 14,433,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (20,209) 10,467,600 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (49,302) 6,497,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 124,495 9,669,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (153,516) 12,236,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 10,466 3,596,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 89,089 9,157,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 5,435 1,626,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (39,593) 2,032,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 25,319 1,322,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA — 1,908,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA — 1,586,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA — 278,725 — 8/2/21 3 month USD-LIBOR-BBA 2.918% — CHF 8,740,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (70,158) EUR 4,640,000 — 6/9/21 6 month EUR-EURIBOR-REUTERS 3.409% 182,616 EUR 5,540,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 43,695 EUR 9,320,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (94,259) GBP 1,282,000 — 7/21/21 3.3375% 6 month GBP-LIBOR-BBA (38,917) GBP 1,510,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (158,079) KRW 4,422,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (29,463) KRW 1,372,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (13,465) SEK 5,800,000 — 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE (48,894) SEK 10,270,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 98,701 SEK 10,324,000 — 7/14/21 3 month SEK-STIBOR-SIDE 3.275% 14,721 JPMorgan Chase Bank, N.A. $18,700,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (101,728) 13,700,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (76,583) 4,469,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (67,547) 273,416 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 3,355 258,925 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 3,852 7,367,000 461,727 7/26/21 4.46% 3 month USD-LIBOR-BBA (559,172) 7,367,000 462,648 7/26/21 4.525% 3 month USD-LIBOR-BBA (601,194) 11,050,500 699,303 7/27/21 4.745% 3 month USD-LIBOR-BBA (1,113,114) CAD 1,742,000 — 7/11/21 3.23875% 3 month CAD-BA-CDOR (28,455) CAD 4,294,000 — 7/15/21 3 month CAD-BA-CDOR 3.213% 58,617 CAD 1,060,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR (23,974) EUR 12,890,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 144,105 EUR 12,890,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (101,398) EUR 17,270,000 — 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% (99,891) EUR 7,130,000 — 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% (32,055) JPY 901,000,000 — 2/19/15 6 month JPY-LIBOR-BBA 0.705% 144,054 JPY 149,300,000 — 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 91,846 JPY 230,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (110,583) JPY 369,130,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (50,615) JPY 368,110,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 35,793 JPY 89,500,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 17,605 JPY 120,300,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 827 MXN 2,330,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 3,199 MXN 7,040,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (1,682) UBS, AG AUD 1,190,000 (E) — 4/11/21 6 month AUD-BBR-BBSW 6.65% 29,628 AUD 1,190,000 (E) — 4/12/21 6 month AUD-BBR-BBSW 6.61% 27,861 CHF 12,609,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (127,303) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $112,595 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools $977 117,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,240) 112,595 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 977 117,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,240) 997,561 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 6,479 Barclays Bank PLC 291,974 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,791 286,075 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,007) 889,192 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,346) 508,004 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (5,340) 6,556,133 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (68,909) 778,596 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (8,184) 2,562,141 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (26,930) 1,078,081 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (9,428) 2,040,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (2,944) 50,137 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (527) 5,193,359 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 33,730 2,040,865 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (21,451) 875,921 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (9,207) 1,248,998 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (13,128) 951,673 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 9,592 1,871,572 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 21,789 3,319,527 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 38,646 1,654,517 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,390) 9,971,579 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 98,434 3,991,042 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (41,948) 5,030,645 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (52,875) 1,215,831 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,002 255,845 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,446 829,470 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,929 601,642 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,751 528,903 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (4,591) Citibank, N.A. 109,686 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 952 3,718,976 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (39,089) GBP 2,020,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail Price Index 85,145 Credit Suisse International $1,932,836 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 18,874 2,596,680 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (16,865) 117,969 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,240) 112,595 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 977 Deutsche Bank AG 2,596,680 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (16,865) 1,078,081 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,428 Goldman Sachs International 737,307 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,750 1,010,000 — 7/30/11 (0.73%) USA Non Revised Consumer Price Index- Urban (CPI-U) — 1,170,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) (10,197) 877,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) (8,453) 997,561 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (6,479) 81,434 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 707 3,965,145 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 41,677 3,916,301 12,850 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Fannie Mae pools (17,455) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(4,451) $500,000 12/20/19 (100 bp) $75,381 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro INR Indian Rupee GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $311,717,902. (b) The aggregate identified cost on a tax basis is $330,023,910, resulting in gross unrealized appreciation and depreciation of $13,136,067 and $5,773,287, respectively, or net unrealized appreciation of $7,363,080. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $20,754 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $166,481,408 and $167,714,505, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $173,915,398 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 64.7% Germany 13.1 United Kingdom 7.7 Supra-Nation 3.0 Italy 2.1 Argentina 1.8 Canada 1.2 Netherlands 0.8 Russia 0.7 Sweden 0.6 Brazil 0.6 Other 3.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 800 on futures contracts for the reporting period. At close of the reporting period, the fund has deposited assets valued at $601,000 in a segregated account to cover margin requirements on open futures contracts. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $108,315,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $238,200,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $218,000,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $46,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,128,000,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $665,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $980,249 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,306,805 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $20,509,993, which includes $752,000 of segregated cash. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $13,373,531 $446,453 Corporate bonds and notes — 81,714,514 — Foreign government bonds and notes — 84,708,660 — Mortgage-backed securities — 69,871,232 28,222 Municipal bonds and notes — 534,924 — Purchased options outstanding — 4,615,129 — Senior loans — 203,507 — U.S. government agency mortgage obligations — 9,988,126 — Short-term investments 50,905,907 20,996,785 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $256,583 $— Futures contracts 228,703 — — Written options — (16,055,535) — Interest rate swap contracts — (9,852,864) — Total return swap contracts — (20,125) — Credit default contracts — 79,832 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $79,832 $— Foreign exchange contracts 3,003,297 2,746,714 Interest rate contracts 11,783,976 32,868,668 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
